Platinum Group Metals (RSA) Ltd. Updated with the Mineral Resource Estimates for Frischgewaagd 96JQ (RE4 and Portion 11) (Effective date: 30 April 2008) Prepared by RSGGlobal Consulting Pty Ltd on behalf of: Platinum Group Metals (RSA) Ltd. Platinum Group Metals (RSA) Ltd Updated with the Mineral Resource Estimates for Frischgewaagd 96JQ (RE 4 and Portion Prepared by RSGGlobal Consulting Pty Ltd on behalf of: Platinum Group Metals (RSA) Ltd Author(s): Mr Ken Lomberg Principal Consultant - Resource Geologist (Pr.Sci.Nat.) Date: 30 April 2008 Job Number: JWES03 Copies: Platinum Group Metals (RSA) Ltd (2) RSG Global Consulting – Johannesburg (1) [Signed] [Signed] Author Ken Lomberg Peer Review Ingvar Kirshner The Reader is advised to read the Reliance on Other Experts (Section 3) of this document TABLE OF CONTENTS 1 Executive Summary 6 1.1 Introduction and Terms of Reference 6 1.2 Property Description 6 1.3 Title and Status 7 1.4 History 7 1.5 Regional Geology 7 1.6 Local Geology 8 1.7 Exploration Status 9 1.8 Drilling 10 1.9 Sampling 10 1.10 Chemical Analysis 10 1.11 Site Visits 11 1.12 Verification 11 1.13 Adjacent Properties 11 1.14 Mineral Resource Estimation 11 1.15 Mineral Resource Tabulation 13 1.16 Conclusions 15 1.17 Recommendations 15 2 Introduction and Terms of Reference 16 2.1 Scope of Work 16 2.2 Terms of Reference 16 2.3 Technical Report 17 2.4 Site Visits 18 2.5 Participants 18 2.6 Principal Sources of Information 18 2.7 Independence 19 3 Reliance on Other Experts 20 4 Property Description and Location 21 4.1 Project Location 21 4.2 Background Information on South Africa 23 4.2.1 Demographics and Geographic Setting 23 4.2.2 Political and Financial Status 24 4.2.3 Mining Industry 24 4.2.3.1 Background 24 4.2.3.2 Historical Perspective - Legislative Development 25 4.2.3.3 Mineral and Petroleum Resources Development Act, 2002 25 4.2.3.4 From Private Ownership to State Custodianship 25 4.2.3.5 The Mineral and Petroleum Royalty Bill 25 4.2.4 Mining Tenure 26 4.3 Title and Status 26 4.4 Material Agreements 27 4.5 Environmental Liabilities 27 5 Accessibility, Climate, Local Resources, Infrastructure and Physiography 29 5.1 Access and Local Resources 29 5.2 Climate 29 5.3 Topography, Elevation and Vegetation 29 5.4 Infrastructure 30 6 History 31 6.1 Ownership 31 6.2 Exploration and Drilling 31 6.3 Historical Mineral Resource Summary 32 6.4 Historical Mineral Reserve Summary 32 6.5 Mineral Production 33 7 Geological Setting 34 7.1 Regional Geology 34 7.2 Local Geology 37 7.3 Structural Interpretation 38 7.4 Geological Interpretation 40 8 Deposit Types 41 9 Mineralisation 44 9.1 Merensky Reef 44 9.1.1 Normal Merensky Reef 46 9.1.2 Single Chromitite Merensky Reef 46 9.1.3 Detached Merensky Reef 46 9.1.4 Normal Footwall Merensky Reef 46 9.1.5 Mineralisation 47 9.2 UG2 Chromitite Layer 48 10 Exploration 50 10.1 Introduction 50 10.2 Geophysical Surveys 50 10.2.1 Quickbird imagery 50 10.2.2 High resolution aeromagnetic survey 50 10.2.3 3D seismic survey 50 11 Drilling 52 11.1 Introduction 52 11.2 Historical Drilling 52 11.3 Wesizwe Drilling 52 11.4 Drilling on Frischgewaagd 52 11.5 Collar Surveys 53 11.6 Down hole surveys 53 11.7 Data Capture 53 12 Sampling Method and Approach 55 12.1 Introduction 55 12.2 Drillcore logging 55 12.3 Drillcore Marking and Sampling 55 12.3.1 Merensky Reef 55 12.3.2 UG2 Chromitite Layer 55 12.3.3 Sampling 56 13 Sample Preparation, Analysis and Security 57 13.1 Laboratory and Sample Submission Procedures 57 13.2 Analytical Methods 57 13.2.1 Mintek Laboratory 57 13.2.2 SGS Lakefield 57 13.3 Sample Analysis and Quality Control 57 13.4 Laboratory Accreditation 59 13.5 Specific Gravity Measurements 59 14 Data Verification 60 14.1 Site Visits 60 14.2 Borehole Collars 60 14.3 Borehole Core 60 14.4 Data Management 60 14.5 Downhole Surveys 60 14.6 Logging 61 14.7 Drill Hole Database Validation 61 14.8 Quality control and Quality Assurance 61 14.9 RSG Global Technical Assessment 62 15 Adjacent Properties 63 16 Mineral Processing and Metallurgical Testing 65 17 Mineral Resource and Mineral Reserve Estimates 66 17.1 Mineral Resource Estimate 66 17.2 Introduction 66 17.3 Methodology 66 17.4 Geology Model 66 17.5 Basic Statistics 66 17.6 Variography 68 17.7 Estimation 72 17.8 Validation of the Estimates 72 17.9 Mineral Resource Classification 73 17.10 Mineral Resource Tabulation 73 17.11 Mineral Reserve Estimate 75 18 Other Relevant Data and Information 76 19 Interpretations and Conclusions 77 20 Recommendations 78 21 References 79 22 Date and Signature Page 80 LIST OF TABLES Table 1.15_1 – Summary of Mineral Resource Estimates for Frischgewaagd 96JQ (RE 4 and Portion 11) (September 2007) 14 Table 4.2.2_1 – A Selection of Economic Indicators for South Africa (1998 - 2007) 24 Table 4.2.4_1 – Summary of Mineral Exploration and Mining Rights (South Africa) 26 Table 6.3_1 – Mineral Resource Estimates for Frischgewaagd Portion 11 of Snowden (2006) 32 Table 6.3_2 – Mineral Resource Estimates for Project 2 by Minxcon (2007) 32 Table 11.4_1 – Summary of Boreholes used in Mineral Resource Estimate 52 Table 3.4.1_1 – Summary of Certified Standards 58 Table 15_2 – Mineral Resources and Reserves for BRPM - Styldrift (JV) (Anglo Platinum) 63 Table 15_3 – Mineral Reserves and Resources quoted for Rustenburg Platinum Mines (Rustenburg Section) (Anglo Platinum) 64 Table 17.5_1 – Intersections Excluded from Mineral Resource Estimation due to Geological Validation 68 Table 17.10_1 – Summary of Mineral Resource Estimates for Frischgewaagd 96JQ (RE 4 and Portion 11) (September 2007) 74 LIST OF FIGURES Figure 1.6_1 – Map showing the location of Frischgewaagd 9 Figure 2.1_1 – Map showing the location of Frischgewaagd 17 Figure 3.1_1 – Properties of Western Bushveld Joint Venture: Frischgewaagd 22 Figure 4.2.2_1 – Grootboom: Holding Structure Showing the Interests of PTM in the WBJV 27 Figure 7.1_1 – General Geology of the Bushveld Complex 34 Figure 7.1_2 – Generalised Stratigraphic Column of the Rustenburg Layered Suite, Bushveld Complex 35 Figure 7.1_3 – Generalised Geological Map of the Western Bushveld Complex Showing the Position of the Wesizwe Platinum Properties 37 Figure 5.1_1 – Structural Map of the Wesizwe Platinum Project including Frischgewaagd 39 Figure 5.1_2 – Isotropic View of the Structural Interpretation of the Wesizwe Platinum Project 40 Figure 9.1_1 – Geological Map of the Bushveld Complex Showing the Distribution of the Swartklip and Rustenburg Facies 44 Figure 9.1_2 – Geological Map of the Wesizwe Platinum Properties Showing the Distribution of the Merensky Reef Sub-facies 45 Figure 9.1.5_1 – Merensky Reef Sub-facies with Location of Mineralisation and Average Mineralisation Widths 47 Figure 9.2_1 – Geological Map of the Wesizwe Platinum Properties Showing the Distribution of the UG2 CL Sub-facies 49 Figure 9.1.5_1 – Total Magnetic Field of the High Resolution Aeromagnetic Survey 51 Figure 11.4_1 – Map showing the location of the boreholes on Frischgewaagd RE 4 and Portion 11 54 Figure 17.5_1 – Graphs depicting the data distributions of the various Merensky Reef and UG2 Chromitite Layer sub-facies 67 Figure 17.6_1 – Variography of Metal Accumulations 69 1 EXECUTIVE SUMMARY 1.1 Introduction and Terms of Reference Coffey Mining (South Africa) Limited trading as RSG Global was requested by Platinum Group Metals (RSA) Ltd (PTM) to review and report the mineral resource estimate undertaken by Wesizwe Platinum in respect of Frischgewaagd 96JQ (RE 4 and
